Citation Nr: 1711828	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.   Entitlement to service connection for tinnitus.

2.   Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD) prior to August 11, 2014. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey wherein the RO granted service connection for PTSD, assigning a 50 percent disability rating effective May 26, 2010 and denied service connection for tinnitus and bilateral hearing loss.  The Veteran perfected an appeal of this decision and, in May 2014, the Board granted a 70 percent disability rating for the Veteran's PTSD and denied service connection for tinnitus and bilateral hearing loss.  A July 2014 rating decision effectuated the 70 percent award of PTSD effective May 26, 2010. 

Thereafter, the Veteran appealed the portion of the May 2014 decision that denied an initial disability rating higher than 70 percent for PTSD and denied service connection for tinnitus and bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the May 2014 decision with respect to the denial of an initial disability rating higher than 70 percent for PTSD and denial of service connection for tinnitus and bilateral hearing loss, which was granted in an April 2015 Order.  The JMR noted that the Veteran did not challenge the determination in the May 2014 Board decision with respect to the grant of an initial 70 percent disability rating for PTSD. 

On August 11, 2014, the Veteran submitted a formal claim for a TDIU.  By rating decision dated in March 2015, the RO increased the Veteran's disability rating for PTSD to 100 percent effective August 11, 2014.  The RO also denied a TDIU from May 26, 2010 to August 10, 2014. 

In a September 2015 decision, the Board denied service connection for bilateral hearing loss and granted a TDIU from August 11, 2014.  Therefore, these issues are no longer on appeal.

Also in the September 2015 decision, the Board remanded the Veteran's claims for entitlement to service connection for tinnitus and entitlement to a rating in excess of 70 percent for PTSD prior to August 11, 2014, for additional development.  Specifically, the Board remanded the Veteran's appeal to obtain outstanding treatment records and addendum opinions.  A review of the claims file reveals that outstanding VA treatment records were obtained, the Veteran was sent a letter in November 2015 requesting that he identify outstanding private treatment records, and addendum opinions were obtained in February 2016, April 2016, and July 2016.  Thus, there has been substantial compliance with the Board's September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.   Tinnitus has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by disease or injury in active duty service.

2.   Prior to August 11, 2014, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas as a result of suicidal thoughts, irritability, difficult sleeping, anxiety, depression, outbursts of rage, non-persistent auditory hallucinations, and hypervigilance; without more severe manifestations that more nearly approximate total occupational and social impairment. 


CONCLUSIONS OF LAW

1.   The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


2.   Prior to August 11, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the tinnitus claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a June 2010 letter, sent prior to the October 2010 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Additionally, as service connection, an initial rating and an effective date have been assigned for PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as to the Veteran's claim for a higher initial rating for PTSD.  Id. 

Relevant to the duty to assist, the Veteran's service treatment records, personnel records, Social Security Administration disability records, a private statement, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

With regard to the Veteran's claim for tinnitus adjudicated below, the Veteran was afforded a VA audiological examination in July 2010 and an addendum medical opinion was obtained in February 2016.  These reports were predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  The Board finds that, taken together, these reports are adequate to decide the issue of entitlement to service connection for tinnitus.  Further, the Board notes that the Veteran was afforded VA examinations for his PTSD in August 2010, April 201, and December 2014.  Additionally, addendum opinions were obtained in April 2016 and July 2016.  The Board finds that these examinations, when taken together, are adequate to decide the issue on appeal.  Accordingly, VA's duty to assist has been met.

In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Contentions

The Veteran contends that his currently diagnosed tinnitus is a result of his active duty service.  Specifically, he contends that he was exposed to weapons' fire, mortars and explosions in Vietnam without hearing protection and this caused his tinnitus.

Analysis

The Veteran's military occupational specialty (MOS) in service was a wireman.  A review of the service treatment records shows that there were no complaints, findings, or diagnosis of tinnitus.  There is also no evidence of tinnitus in the medical record until many years after service.

The Veteran was afforded a VA examination in July 2010.  A diagnosis of tinnitus was noted and the examiner indicated that there was no previous diagnosis.  The Veteran reported in-service noise exposure and stated that he worked in air conditioning and refrigeration after service, with hearing protection.  He also used power tools recreationally, but indicated that they were not too loud and did not require ear protection.  He stated he had constant bilateral tinnitus which began many years ago, though he only became more aware of it in recent years.  He recalled experiencing tinnitus in service after mortar rounds went off, but stated that it then receded.  He could not recall when the tinnitus became constant or the circumstances of its onset.

The examiner opined that the Veteran's in-service noise exposure was not related to his current tinnitus.  She stated that the Veteran did not have a negative change in hearing evidenced by his discharge examination and that his tinnitus was related to his hearing loss.  The examiner opined that the Veteran's post-service noise exposure and age-related hearing loss could not be ruled out as a factor.  

Pursuant to the April 2015 JMR, the Board sought an additional VA medical opinion.  The opinion was obtained in February 2016.  The examiner indicated that the Veteran's complete file was reviewed and noted that on his induction examination in September 1967, he had mild hearing loss in the left ear at 4000 Hz with all other puretone results within normal limits in both ears.  His discharge examination in August 1970 showed normal puretone audiometry in both ears.  The examiner noted that a 2006 article from the Institute of Medicine, National Academy of Sciences, titled Noise and Military Service-Implications for Hearing Loss and Tinnitus, indicated that based on current knowledge of cochlear physiology; there was no sufficient scientific basis for the existence of delay-onset hearing loss.  She concluded, after reviewing the Veteran's service and post-service treatment records, and considering the Veteran's lay statements, that it was her opinion that his hearing loss was not related to his in-service noise exposure and that tinnitus was likely related to his current hearing loss.  In considering the Veteran's lay statements of noise exposure, the examiner stated that "though Veteran first heard tinnitus when the mortar round went off in service, as per the Veteran, the tinnitus did not continue, it went away and did not return for years.  It is not unusual for tinnitus to happen briefly at the time of a loud noise but there is no evidence that hearing loss occurred.  Tinnitus likely returned when the Veteran's hearing changed years after the military.  The Veteran's competency in reporting his symptoms is not being questioned.  There is no evidence in his record to support . . . constant tinnitus [is] the result of military noise exposure." 

At the outset, the Board notes that the Veteran has a current diagnosis of tinnitus.  Additionally, his statements regarding exposure to weapons' fire, mortars and explosions in Vietnam is consistent with his MOS and are corroborated by his service personnel records.  Therefore, exposure to hazardous noise during service is conceded and the first two requirements of service connection are established.

The remaining question is whether there is a nexus between the Veteran's currently diagnosed tinnitus and his in-service noise exposure.  Here, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current tinnitus.  In this regard, there is no evidence that tinnitus was diagnosed within one year of service discharge.  While the Board concedes that the Veteran experienced tinnitus in service, the Veteran's statements show that it has not been continuous since service as in the June 2010 audiological examination the Veteran was unable to say when his tinnitus first began. 

As noted above, the June 2010 VA examiner reviewed the claims file, interviewed the Veteran, and performed an audiological examination.  The examiner specifically noted the Veteran's history of noise exposure during service, and opined that it was less likely than not that the tinnitus was related to his in-service noise exposure.  The July 2016 VA examiner additionally opined that the Veteran's tinnitus was less likely than not related to his in-service noise exposure, and based this opinion the evidence that the tinnitus had not been continuous since service.  

The Board finds that, taken together, these examination reports hold great probative weight.  Specifically, the July 2010 VA examiner interviewed the Veteran, both examiners noted a detailed review of his record, including his service enlistment and separation examinations, and considered the Veteran's lay statements.  Moreover, the examination reports, when taken together, contain clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

The Board notes that the Veteran's belief that his bilateral tinnitus is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems related to his tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current tinnitus and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Additionally, he has been unable to say when his tinnitus began and he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral tinnitus.  Specifically, he has essentially contended that he experienced tinnitus after a mortar attack in service, the tinnitus stopped, and he believes his current tinnitus is related to his in-service noise exposure.  This contention was essentially addressed by the examiner in 2016 when she found that the tinnitus likely returned when the Veteran's hearing changed years after the military.  Service connection was denied by the Board in a decision of September 2015 and the issue was unappealed.  

As the VA examiners possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided opinions in consideration of all of the relevant evidence, the Board accords great probative weight to those opinions.  As such, they are not outweighed by the lay opinion asserted by the Veteran.

Furthermore, it is significant that the Veteran has not alleged a continuity of tinnitus symptomatology.  In this regard, he specifically indicated that has been unable to say when his tinnitus began.  As the Veteran was discharged in September 1970 and he has been unable to say when his tinnitus began, the Board finds that there is no continuity of symptomatology with respect to his tinnitus.

Therefore, while the Board has also considered whether service connection is warranted for tinnitus on a presumptive basis, the record fails to show that the Veteran manifested such within the first year following his active duty service discharge in September 1970.  The Veteran has asserted that he is unable to say when his tinnitus began.  Similarly, he has not alleged a continuity of symptomatology.  Indeed, he stated that he experienced tinnitus in service, which stopped, and began again at some point many years after service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III.  Increased Ratings - Posttraumatic Stress Disorder

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  [Parenthetically, the Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-5)-which, among other things, eliminates the GAF.  Effective August 4, 2014, VA issued an interim rule amending the portions of its Schedule for Rating Disabilities dealing with mental disorders.  However, as the provisions of the interim final rule only apply to claims received by VA or pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to this claim.].

A GAF score between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Contentions

The Veteran contends that prior to August 11, 2014; he is entitled to a rating in excess of 70 percent for his PTSD.  

Analysis

A May 2010 Veteran Center counseling record notes that the Veteran described periods of nightmares and hypervigilance and complained of frequent social anxiety and isolation.  The examiner noted that the Veteran was unemployed and his PTSD symptoms may have been effecting his occupation. The Veteran reported suicidal thoughts with no plan and no preparation or prior attempts were reported.  The Veteran reported that his thoughts included "what if I just stepped off this building" and "what if I walk into traffic."  He reported that he was not suicidal at the time of examination and had not had suicidal thoughts in the month prior.  It was noted that the Veteran did not have any delusions, disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.  Later May 2010 treatment records indicate that the Veteran was consistently noted to be alert and oriented to person, place, and time.

Upon VA examination in August 2010, a diagnosis of chronic posttraumatic stress disorder of moderate to severe intensity was noted.  The Veteran reported being married for 37 years with two adult children.  He had driven himself to the examination.  He was considered a reliable historian, and had worked as an HVAC technician for most of his life.  He was laid off in 2006, and worked part time for several years until he was let go by his last employer.  He had not worked since 2008 and applied for Social Security.  The examiner remarked that his symptoms would not prevent employment, but he would have difficulty maintaining employment given the severity of his current symptoms.  A history of flashbacks, night sweats, sleep issues, and nightmares was noted.  The Veteran had an extreme startle response and was noted to be extremely hypervigilant.  He avoided crowds and social situations and tended to isolate.  Mood swings were noted.  The examiner stated that overall, the Veteran appeared to have moderately severe symptoms of chronic PTSD.  

On mental status examination, the Veteran was alert, cooperative, and dressed and groomed appropriately.  His mood and affect were somewhat restricted and his speech was normal.  There was no evidence of perceptual impairment or of a thought disorder.  His thought content was appropriate.  He denied suicidal or homicidal ideation.  His memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The Veteran reported having a good relationship with his wife and daughter, but that he did have some ongoing conflict with his son.  He described himself as a loaner and stated that he avoided social and recreational activities.  He enjoyed gardening, planting, and storing vegetables.  

It was noted that the Veteran maintained full independence with regard to all activities of daily living.  The examiner stated that as a consequence of his PTSD, the Veteran had recurring intrusive thoughts and recurring distressing dreams.  He also experienced flashbacks which caused intense distress upon exposure to cues that reminded him of his experience.  Significantly decreased interest and participation in formerly enjoyable activities was noted.  The examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity as a direct consequence of his isolation, impaired sleep, heightened arousal, avoidance of recreational and leisure activities, flashbacks, mood swings, and restricted affect.

A September 2010 VA treatment record describes an incident of suicidal ideation where the Veteran thought of running in front of a car. 

The Veteran was afforded VA examinations for his PTSD in October 2010 and April 2013.  At the October 2010 examination, the Veteran reported flashbacks, sleep difficulties, nightmares, exaggerated startle response, hypervigilance, avoidance of triggers of his stressors or memories of Vietnam and avoidance of others.  He reported mood swings, depression, anxiety and outbursts of anger. Mental status examination revealed that the Veteran was alert, cooperative, dressed and groomed appropriately, and spoke normally.  The examiner stated that while mood and affect were somewhat restricted, there was no evidence of perceptual impairment or thought disorder.  The Veteran's memory, concentration, abstract reasoning, judgment and impulse control were all intact.  He denied suicidal and homicidal ideation.  He reported being extremely supportive of his wife, getting along well with his daughter but less so with his son.  He was estranged from one of his surviving brothers.  He avoided social and recreational activities but enjoyed gardening.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran's Global Assessment of Functioning score was in the 40s. 

On PTSD examination in April 2013, the Veteran reported that his wife was getting frustrated with him, but that he enjoyed taking care of his fish tank.  They had weekly outings to eat or go shopping.  He stated that his VA treatment was good because it allowed him to socialize with other Veterans.  He reported repeated instances of passive suicidal ideation (fleeting thoughts) but denied any attempt at suicide.  He recalled hearing voices during the prior two weeks to examination, but did not identify a trigger for them.  He could not recall what the voices said except directing him to "go here or go there."  The examiner noted that the auditory hallucinations did not appear to be persecutory in nature.  The Veteran was not suicidal on examination, and in fact, there was no psychosis, delusion or audiovisual hallucinations at that time.  The examiner opined the auditory hallucinations did not appear to impact the Veteran's functioning and that the Veteran's PTSD caused reduced reliability and productivity, but not total occupational and social impairment.  The Veteran's Global Assessment of Functioning score was 49. 

The Veteran also received outpatient treatment at VA medical centers.  During the course of his treatment he exhibited symptoms similar to those in his examinations, such as irritability, difficulty sleeping, anxiety, depression, nightmares, outbursts of rage, memories of Vietnam, hypervigilance and suicidal thoughts.  He had Global Assessment of Functioning scores in the 40s and low 50s, which correspond with serious or moderate symptoms.  At an August 2011 appointment, he was noted to be disheveled, with uncombed hair and wrinkled clothes.  At an April 2013 appointment, he reported that he "fell apart" at his recent VA examination. 

The Veteran's Social Security Administration medical records note that he sometimes wore the same clothes several days in a row and that his wife had to occasionally remind him to change them or to bathe.  These records also note that the Veteran lacked confidence and self-esteem, that his physical and mental disabilities limited his hobbies, that he preferred routine, and did not respond well to stress.  He was awarded Social Security benefits effective December 2010 due to the combination of anxiety disorders and peripheral neuropathy.

The Veteran's wife submitted a letter in March 2013 which indicates that the Veteran had chronic sleep issues and would act out in the middle of the night and not remember what he did the next morning.  She stated that he would sit straight up and start yelling and screaming words, run and crawl around the room, pull on curtains and fans, and generally destroy things.  She also reported that the Veteran was not comfortable in crowded rooms, was easily startled, and was hypervigilant.  She stated that he had few hobbies, all of which he did alone.  She reported that he enjoyed gardening and watching his tropical fish tanks, which helped to "calm his nerves and [soothe] his mood."  She reported that he struggled with depression and thoughts of suicide.  She noted that the Veteran became friends with several local veterans as he felt camaraderie with them.  She stated that she and the Veteran had deep love for each other and their family.  

In a March 2014 brief, the Veteran's representative reiterated the Veteran's transient suicidal thoughts and his statement that he wept profusely at his April 2013 VA examination. 

In September 2015, because a review of VA treatment records dated between the April 2013 VA examination and the Veteran's December 2014 VA examination did not reveal any specific time period or explanation for the increase in symptomatology, the Board sought a retrospective opinion addressing the severity of the Veteran's PTSD from May 26, 2010 to August 11, 2014.

A retrospective opinion was obtained in April 2016 and a July 2016 addendum opinion clarified that all of the Veteran's records were considered in rendering the opinion, to specifically include the May 2010 Veteran Center counseling record, the September 2010 VA treatment record, all records from the Social Security Administration, and all other mental health records contained within the Veteran's file from May 2010.

The examiner noted that it appeared that the Veteran was awarded a 70 percent disability rating starting May 26, 2010 based on the evidence of record, to include a favorable SSD decision based on a Primary Anxiety Disorder Diagnosis (and a secondary condition of neuropathy), the initial October 2010 PTSD exam which included the assignment of a GAF of 49, and the April 2013 examination by a different examiner who also assigned a GAF of 49.  

The examiner stated that the Veteran's medical records from May 26, 2010 to April 11, 2014, indicate that his treating providers (psychiatrists, psychologists) consistently assessed his GAF to fall within the 41-50 range except for 1-aberrent note dated September 2010, where a GAF of 52 was given.  

She further stated that when the Veteran received his last in-person review examination in December 2014, which she performed, all of the available evidence was reviewed and informed the report and clinical determinations.  She stated that it is not uncommon for persons living with chronic psychiatric conditions to see a progression of symptoms and even the development of new ones.  This is particularly the case when a condition has been treated over a long period with limited improvement of symptoms (clinically identified as "treatment resistant") which is the case for this Veteran.  Therefore, the examiner concluded that there is no evidence to suggest that the Veteran's symptoms related to his service-connected PTSD resulted in a level of functioning higher than "serious symptoms" or "serious impairment" since the VA assigned a rating of 70% effective May 26, 2010. 

After carefully reviewing all of the evidence of record, the Board finds that the Veteran's PTSD is correctly rated as 70 percent disabling from May 26, 2010 to April 11, 2014, and a rating in excess of 70 percent is not warranted.  At no time from May 26, 2010 to April 11, 2014 has the Veteran demonstrated total occupational and social impairment.  Specifically, the evidence of record indicates that he had been married for 37 years and had a good relationship with his daughter.  Although conflict with his son was noted, the evidence of record also demonstrates that the Veteran found camaraderie and friendship with other Veterans and enjoyed weekly outings with his wife.  Therefore, it cannot be said that the Veteran experienced total occupational and social impairment.  Instead, the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  In this regard, the record notes several references to the Veteran's suicidal ideation and one instance of hearing voices (hallucinations).  Further, medical records from Social Security note that the Veteran needed reminders to bathe and change his clothing.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.

The Board finds that at no point prior to April 11, 2014, has the Veteran displayed a total level of psychiatric impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Indeed, contemporaneous records and examination reports reflect that the Veteran was consistently found to be oriented and his thought processes and thought content were consistently found to be logical.  In addition, total social impairment was not demonstrated, as he maintained a relationship with his daughter, other veterans, and his wife.  

The Board acknowledges the Veteran's intermittent suicidal ideations to specifically include the incident described during VA treatment in September 2010, where the Veteran reported thoughts of running in front of a car.  However, there is no indication that he was in persistent danger of hurting himself or others as attempts were consistently denied or not shown in the record.  Indeed, Veteran Center records dated in May 2010 note that the Veteran did not have any prior preparation or attempts at suicide.  

Additionally, while Social Security medical records note that the Veteran sometimes wore the same clothes several days in a row and that his wife had to occasionally remind him to change them or bathe, the Board finds this symptomatology is contemplated by the 70 percent rating criteria, which contemplates neglect of personal appearance and hygiene.  There is no indication in the record that the Veteran was intermittently unable to maintain minimal personal hygiene.  Instead, the evidence of record establishes that the Veteran would need reminding to maintain his personal appearance, which more closely approximates the criteria contemplated by the 70 percent rating. 

Further, the Board notes that the Veteran reported hearing voices in the two weeks before his VA examination in April 2013.  The examiner noted that the auditory hallucinations did not appear to be persecutory in nature.  On examination, there were no delusions or audiovisual hallucinations.  On VA examination in August 2010, the examiner noted that there was no evidence of perceptual impairment or any evidence of thought disorder.  There is no evidence of record indicating that the Veteran continued to experience hallucinations.  Therefore, while the Board recognizes that the Veteran did experience hallucinations, they do not rise to the severity contemplated by the 100 percent rating as persistent delusions or hallucinations have not been shown. 

The Board also acknowledges the August 2010 VA examiner's finding that the Veteran would have difficulty maintaining employment given the severity of his PTSD symptoms and the May 2010 Veteran Center record indicating that the Veteran was unemployed and that he may have symptomatology affecting his employability.  However, the August 2010 examiner also stated that his symptoms would not prevent employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Regardless, total social and occupational impairment must be demonstrated to warrant a rating in excess of 70 percent. 

The Board notes, as referenced by the April 2016 VA examiner, prior to August 11, 2014, the Veteran was assigned GAF scores within the 41-50 range, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job, cannot work).  Here, it has already been determined that the Veteran was unable to secure and follow substantially gainful employment prior to August 11, 2014.  Additionally, the Board has considered the Veteran's suicidal ideations in determining the appropriate rating.  GAF scores in the 41-50 range contemplate any serious impairment in social or occupational functioning and are not representative of total occupational and social impairment.  The Board finds the April 2016 VA examiner's conclusion that there is no evidence to suggest the Veteran's symptoms related to his service-connected PTSD resulted in a level of functioning higher than "serious symptoms" or "serious impairment" since May 2010, highly probative.  The examiner considered the Veteran's entire record, and indeed was the same examiner who conducted his December 2014 VA examination.  She explained that it is not uncommon for people with chronic psychiatric conditions to see a progression of symptoms and even the development of new PTSD symptoms, which is particularly the case when the condition has been treated over a long period with limited improvement of symptoms.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 265 (2008). 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra. 

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Indeed, the Board has considered the lay statements of record which indicate that the Veteran experienced chronic sleep issues, social isolation, hypervigilance, depression, and suicidal ideation.  See March 2013 Lay Statement.  The Board accepts these assertions as competent and credible and finds that all of these symptoms are completed by the 70 percent rating.

To the extent that the Veteran asserts that he is entitled to a 100 percent rating for his PTSD; however, the Board finds that the criteria needed to support a higher rating is the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  None of the examination reports of record indicate that the Veteran experienced total occupational and social impairment.  As such, the lay assertions are not considered more persuasive than the objective medical findings which do not support assignment of a 100 percent rating for PTSD prior to August 11, 2014.  

Based on the foregoing, the Board finds that, for the period beginning on May 26, 2010, the Veteran's psychiatric symptoms and functional impairment have not been shown to have resulted in more than occupational and social impairment with deficiencies in most areas.  Accordingly, his symptoms most closely approximated the currently assigned 70 percent rating, rather than the maximum, 100 percent rating.  Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for his PTSD prior to August 11, 2014.

Extraschedular

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  The Board finds that at no point prior to April 11, 2014 has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which it is currently evaluated.  In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran has any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008). 

Here, the Veteran has not argued that his service-connected PTSD, in combination with his other service-connected disabilities, should be referred for extra-schedular consideration, nor is this issue reasonably raised by the evidence through the Veteran's descriptions of the symptoms of his various disabilities and their resulting effects.  Given the foregoing, the Board concludes that referral of this case for consideration of an extra-schedular rating on an individual or collective basis is not warranted. 

Additionally, the Veteran is already in receipt of total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 11, 2014. 

VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293. 

Here, the Veteran does not have any service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from his TDIU for PTSD.  Additionally, he has not asserted that he is permanently housebound by reason of his service-connected disabilities.  Therefore, the issue of SMC prior to August 11, 2014 is moot and there is no pending, raised issue as to SMC.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD prior to August 11, 2014, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


